                                      Case 21-10975                 Doc 1       Filed 06/29/21            Page 1 of 12



Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Compañia Inmobiliaria y de Inversiones Saga SpA


2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      88,202,600-0 (Chile Local Tax ID)
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  Rosario Norte N°660, 22nd Floor
                                  Las Condes, Santiago
                                  Chile
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  N/A                                                               Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                                            The debtor is a sociedades por acciones (simplified corporation) organized under the laws of
                                          Other. Specify:   Chile.




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     28268954.1
                                        Case 21-10975                Doc 1         Filed 06/29/21              Page 2 of 12
Debtor    Compañia Inmobiliaria y de Inversiones Saga SpA                                               Case number (if known)
          Name


7.   Describe debtor's business        A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above

                                       B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                N/A

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                            Chapter 7
     debtor filing?
                                            Chapter 9

     A debtor who is a “small               Chapter 11. Check all that apply:
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who
                                                                  $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under
                                                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is
     a “small business debtor”)                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     must check the second                                        debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     sub-box.                                                     proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Schedule A to Voluntary Petition                            Relationship
                                                  District                                 When                              Case number, if known



 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
     28268954.1
                                    Case 21-10975               Doc 1        Filed 06/29/21            Page 3 of 12
Debtor   Compañia Inmobiliaria y de Inversiones Saga SpA                                        Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                      preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
                                    Yes     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                               It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                              example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                           Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information (on a consolidated basis)

13. Debtor's estimation of               Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                           1,000-5,000                                 25,001-50,000
    creditors
                                    50-99                                          5001-10,000                                 50,001-100,000
                                    100-199                                        10,001-25,000                               More than 100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                   $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                            $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                          $100,000,001 - $500 million                 More than $50 billion

16. Estimated Liabilities           $0 - $50,000                                   $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                            $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                          $100,000,001 - $500 million                 More than $50 billion




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
    28268954.1
                                     Case 21-10975                Doc 1        Filed 06/29/21             Page 4 of 12
Debtor   Compañia Inmobiliaria y de Inversiones Saga SpA                                           Case number (if known)
         Name



         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 29, 2021
                                                  MM / DD / YYYY


                             X   /s/ Cristobal Cerda Meneses                                              Cristobal Cerda Meneses
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Pauline K. Morgan                                                     Date June 29, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Pauline K. Morgan
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 Rodney Square
                                 1000 N. King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 571-6600                Email address      pmorgan@ycst.com

                                 3650 DE
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
    28268954.1
                           Case 21-10975        Doc 1     Filed 06/29/21      Page 5 of 12




                                                   SCHEDULE A

             PENDING OR CONCURRENT BANKRUPTCY CASES FILED BY AFFILIATES

                         On or prior to the date hereof, each of the affiliated entities listed below (including
         the debtor in this chapter 11 case) filed a voluntary petition for relief under title 11 of the United
         States Code in the United States Bankruptcy Court for the District of Delaware (the “Court”). A
         motion will be filed with the Court requesting that the chapter 11 cases of these entities be jointly
         administered for procedural purposes only.

                                      Corp Group Banking S.A.
                                      Inversiones CG Financial Chile Dos SpA
                                      Compañia Inmobiliaria y de Inversiones Saga SpA
                                      CG Financial Chile SpA
                                      CG Financial Colombia S.A.S.




28278725.1
               Case 21-10975         Doc 1      Filed 06/29/21       Page 6 of 12



                           JUNTA DE ACCIONISTAS
               COMPAÑÍA INMOBILIARIA Y DE INVERSIONES SAGA SpA

En Santiago, a 29 de junio de 2021, en las oficinas ubicadas en Rosario Norte 660, piso 22, Las
Condes, Santiago, siendo las 10am, se reunió en junta de accionistas de la sociedad Inversiones CG
Financial Chile SpA (la “Sociedad”), con la asistencia de los únicos accionistas de la Sociedad,
CorpGroup Banking S.A. e Inversiones GASA Limitada, ambas quiénes comparece representadas
por el señor Jorge Andrés Saieh Guzmán.

También asistió a la presente junta el señor Cristóbal Cerda Meneses, en su calidad de Gerente
General de la Sociedad.

    I.      PRESIDENCIA Y SECRETARÍA

Presidió la Sesión el señor Jorge Andrés Saieh Guzmán y actuó como secretario el señor Andrés
Winter Salgado.

    II.     CONSTANCIA DEL QUÓRUM

El Secretario constató que se encontraban presentes en la junta la totalidad de las acciones de la
Sociedad, cuyo representante asistió conectado de manera simultánea y permanente mediante video
conferencia. Como consecuencia de lo anterior, y contando, por tanto, con el quórum suficiente para
sesionar, se declaró válidamente iniciada la junta.

    III.    INICIO DE PROCESO DE REORGANIZACIÓN JUDICIAL.

El señor Presidente señaló que el punto a tratar en esta junta de accionistas corresponde a la delicada
situación de deuda en la cual se encuentra inmerso el accionista de la Sociedad, CorpGroup Banking
S.A. (en adelante, el “Accionista”), lo cual es de conocimiento de la Sociedad y, en su calidad de
accionista relevante de la Sociedad, repercute directamente en su viabilidad financiera futura.
Asimismo, dio cuenta de las dificultades financieras propias a las que se encuentra sujeta la Sociedad,
que incluyen la deuda con Itaú BBA- Nassau Branch por el monto de 890 millones de dólares, deuda
que ha sido garantizada por la Sociedad a través de una fianza otorgada por ésta.

A continuación, el señor Presidente cedió la palabra al gerente general, quien procedió a informar
sobre la situación actual de la Sociedad y del Accionista, dando cuenta de las principales partidas del
balance de ambas y de la compleja situación de liquidez de la Sociedad. Asimismo, el gerente general
dio cuenta de la situación de incumplimiento de pago del Accionista de las cuotas de intereses
semestrales vencidas en el mes de septiembre de 2020 y de mayo de 2021, por un monto agregado
de más de 30 millones de dólares, de la emisión de bonos Reg S / 144A, con vencimiento final el año
2023, así como también de los incumplimientos de las deudas con Itaú BBA- Nassau Branch que
podrían generar su aceleración y cobro a la Sociedad.

En atención a lo anterior, y luego de agradecer la exposición del señor Secretario, el señor Presidente
señaló que desde hace un cierto tiempo se han propuesto y analizado una serie de mecanismos para
llevar a cabo la reorganización y reestructuración del Accionista y de la Sociedad. Como
consecuencia de lo expuesto, el señor Presidente expresó indicó la necesidad de recurrir a un proceso
de reorganización judicial en los Estados Unidos de América, al amparo del Chapter 11 del
Bankruptcy Code los Estados Unidos de América (el “Chapter 11”). Esta alternativa ha sido evaluada
por la administración de la Sociedad, asesorada por un equipo legal y financiero. El proceso, faculta
               Case 21-10975          Doc 1      Filed 06/29/21       Page 7 of 12



a la Sociedad para reestructurar sus pasivos y activos, permitiendo la continuidad de sus actividades
comerciales y de inversión.

A continuación, el señor Presidente cedió la palabra al señor Secretario, quien procedió a explicar
las principales características, cronograma y efectos del Chapter 11.


Luego de debatir la materia, y conforme a lo informado precedentemente, la junta de accionistas
acordó por unanimidad de los presentes, autorizar que la Sociedad se someta al procedimiento regido
por la normativa aplicable del Chapter 11, facultando ampliamente e instando al efecto a los
mandatarios judiciales de la Sociedad para representar a la Sociedad en todos los trámites, diligencias
y procedimientos que fueren procedentes, ya sea en Chile o en Estados Unidos de América, y
facultando expresamente al Gerente General para la firma de los documentos que sean necesarios al
efecto, en representación de la Sociedad. Lo anterior, tanto en lo que dice relación con el Chapter 11,
propiamente tal, como en todos aquellos aspectos, actos, contratos y procedimientos que se vinculen
a la implementación y a los efectos que dicho Chapter 11 pudiera tener en Chile.

    IV.      REDUCCIÓN A ESCRITURA PÚBLICA.

La junta de accionistas acordó, por unanimidad, facultar a Andrés Winter Salgado, Cristóbal Elzo
Benard y Alberto Mattos Habit, para que actuando individualmente uno cualquiera de ellos, pueda
reducir a escritura pública todo o parte del acta de la presente acta de junta de accionistas, y para que
efectúe todos los trámites, actuaciones y gestiones que fueren necesarias o convenientes para
legalizar los acuerdos adoptados.

No habiendo otro asunto que tratar, se levantó la sesión siendo las 10.45am.



          _________________________                           _________________________
            Jorge Andrés Saieh Guzmán                            Andrés Winter Salgado
                     Presidente                                       Secretario
           pp. CorpGroup Banking S.A.
          pp. Inversiones GASA Limitada




                                                   2
               Case 21-10975         Doc 1     Filed 06/29/21       Page 8 of 12



                                         CERTIFICADO



El Presidente y el Secretario, quienes firman la presente acta, certifican bajo su responsabilidad que
los señores Jorge Andrés Saieh Guzmán y Andrés Fernando Winter Salgado, participaron en esta
sesión comunicados simultánea y permanentemente entre sí, a través de un sistema de video
conferencia.

Santiago, 29 de junio de 2021




         _________________________                          _________________________
          Jorge Andrés Saieh Guzmán                            Andrés Winter Salgado
                  Presidente                                        Secretario




                                                  3
                               Case 21-10975         Doc 1     Filed 06/29/21        Page 9 of 12




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     §
             In re:                                                  §      Chapter 11
                                                                     §
             CORP GROUP BANKING S.A., et al., 1                      §
                                                                     §      Case No. 21-10969 (JKS)
                                        Debtors.                     §
                                                                     §      (Joint Administration Requested)
                                                                     §
                                                                     §

                      CONSOLIDATED CORPORATE OWNERSHIP STATEMENT AND
                      LIST OF EQUITY INTEREST HOLDERS PURSUANT TO FED. R.
                               BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

                          Corp Group Banking S.A. (“CGB”) and its affiliated debtors and debtors in

         possession (collectively, the “Debtors” and each, a “Debtor”) in these chapter 11 cases hereby

         respectfully state as follows:

                          1.       CGB directly or indirectly owns (i) 100% of the equity interests in Debtors

         Inversiones CG Financial Chile Dos SpA (“Inversiones CG Financial”), CG Financial Chile SpA

         (“CG Financial Chile”), and CG Financial Colombia S.A.S. (“CG Financial Colombia”), and

         (ii) 43.21% of the equity interests in Debtor Compañia Inmobiliaria y de Inversiones Saga SpA

         (“Saga”). The ownership of CGB is set forth below:

                               Entity Name & Address                                       Ownership Interest

        Corpgroup Interhold SpA                                                     228,623,711 shares
        Rosario Norte N°660                                                         (99.9999996%)
        22nd Floor
        Las Condes, Santiago
        Chile



         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s foreign tax identification
         number, are: Corp Group Banking S.A. (900-8); Compañia Inmobiliaria y de Inversiones Saga SpA (600-0);
         Inversiones CG Financial Chile Dos SpA (808-2); CG Financial Chile SpA (343-5); and CG Financial Colombia
         S.A.S. (144-5). The Debtors’ mailing address is Rosario Norte N°660, 22nd Floor, Las Condes, Santiago, Chile.
28265048.4
                            Case 21-10975    Doc 1    Filed 06/29/21    Page 10 of 12




                            Entity Name & Address                            Ownership Interest

        Corp Group Financial Chile B.V. Sucursal en Chile              1 share (0.0000004%)
        Rosario Norte N°660
        22nd Floor
        Las Condes, Santiago
        Chile


                       2.       Inversiones CG Financial is 100% owned by CGB.

                       3.       CG Financial Chile is 100% owned by Inversiones CG Financial.

                       4.       CG Financial Colombia is 100% owned by CG Financial Chile.

                       5.       Saga is 43.21% owned by CGB and 56.79% owned by non-Debtor

         Inversiones Gasa Ltda. (“Gasa”). Gasa’s address is Rosario Norte N°660, 22nd Floor, Las Condes,

         Santiago, Chile.




28265048.4
                                                       2
                                                                Case 21-10975                                Doc 1                 Filed 06/29/21                          Page 11 of 12
     Fill in this information to identify the case:


          Debtor name: Corp Group Banking S.A., et al.
                                                                                                                                                                                                     □ Check if this is an amended filing
          United States Bankruptcy Court for the: District of Delaware
          Case number (if known): 21‐10969


     Official Form 204

     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
     A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. §
     101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.



     Name of creditor and complete mailing address, including        Name, telephone number, and email address of                 Nature of the     Indicate if claim is        Amount of unsecured claim
     zip code                                                        creditor contact                                             claim (for        contingent, unliquidated,   If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
                                                                                                                                  example,trade     or                          partially secured, fill in total claim amount and deduction for value of collateral
                                                                                                                                  debts, bank       disputed                    or setoff to calculate unsecured claim.
                                                                                                                                  loans,
                                                                                                                                  professional
                                                                                                                                  services, and
                                                                                                                                  government
                                                                                                                                  contracts)
                                                                                                                                                                                  Total claim, if       Deduction for
                                                                                                                                                                                                                             Unsecured Claim
                                                                                                                                                                                 partially secured         value of
                                                                                                                                                                                                         collateral or
                                                                                                                                                                                                            setoff
                                                                                                                                  Loan Guarantee                                                                                                    $842,841,810.00
                   Itaú Unibanco S.A.1                               Itaú Unibanco S.A.
     1             Attention: Ricardo Villela Marino                 Attn: Philip Mindlin; Gregory E. Pessin; Brandon C. Price,
                   Av. Brigadeiro Faria Lima, 3500, 2nd floor        Counsel, Wachtell, Lipton, Rosen & Katz
                   Sao Paulo – SP                                    PHONE:
                   04538‐132                                         FAX:
                   Brazil                                            EMAIL: Pmindlin@wlrk.com; GEPessin@wlrk.com;
                                                                     BCPrice@wlrk.com


                                                                                                                                  Unsecured Notes                                                                                                   $543,031,250.00
                   Deutsche Bank Trust Company Americas              Deutsche Bank Trust Company Americas
                   Trust and Agency Services                         Corporates Team – Corp Group Banking S.A.                    due 2023
     2
                   60 Wall Street, 27th Floor                        PHONE:
                   MS NYC60‐2710                                     FAX: 732‐578‐4635
                   New York, New York 10005                          EMAIL:
                   Attn: Corporates Team – Corp Group Banking S.A.
                   With copies to:
                   Deutsche Bank Trust Company Americas
                   c/o Deutsche Bank National Trust Company
                   Trust and Agency Services
                   100 Plaza One, Mailstop JCY03‐0699
                   Jersey City, New Jersey 07311
                   Attn: Corporates Team – Corp Group Banking S.A.

                   Ilustre Municipalidad de Lo Barnechea             Ilustre Municipalidad de Lo Barnechea                        Taxes                                                                                                          CLP$616,539,162.00
                   El Rodeo 12777                                    PHONE: 2 2 757 3100
     3             Lo Barnechea, Chile
                                                                     FAX: 800 387 222
                                                                     EMAIL: oficinadepartes@lobarnechea.cl




                                                                                                                                  Taxes                                                                                                          CLP$222,326,210.00
                   Ilustre Municipalidad de Santo Domingo            Ilustre Municipalidad de Santo Domingo
     4             Provincia de San Antonio, Region de Valparasio    Attn: Luis Ignacio Ascuí
                   Santo Domingo, Chile                              PHONE: +56 35‐2200610
                                                                     FAX:
                                                                     EMAIL:




                                                                                                                                  Taxes                                                                                                            CLP$1,197,456.00
                   Tesorería General de la Republica                 Tesorería General de la Republica
     5             Teatinos 28, piso 1 y 2, Santiago, Chile          PHONE: 56‐2‐6930‐500
                                                                     FAX:
                                                                     EMAIL:




     6


     7


     8


     9


     10


     11


     12


     13


     14


     15


     16


     17


     18


     19


     20




1   This claim is only unsecured with respect to Compañia Inmobiliaria y de Inversiones Saga SpA.
                                        Case 21-10975                    Doc 1        Filed 06/29/21            Page 12 of 12




 Fill in this information to identify the case:

 Debtor name         Corp Group Banking S.A., et al.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Combined Corporate Ownership Statement and Equity Holders List

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 29, 2021                           X /s/ Cristobal Cerda Meneses
                                                                       Signature of individual signing on behalf of debtor

                                                                       Cristobal Cerda Meneses
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

28278550.1
